Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AMENDED AND RESTATED COMBINED STATEMENT OF ADDITIONAL INFORMATION FOR THE HARTFORD MUTUAL FUNDS CLASS A, CLASS B, CLASS C, CLASS I, CLASS R3, CLASS R4, CLASS R5 AND CLASS Y SHARES THE HARTFORD MUTUAL FUNDS, INC. The Hartford Advisers Fund The Hartford Balanced Income Fund The Hartford Capital Appreciation Fund The Hartford Capital Appreciation II Fund The Hartford Checks And Balances Fund The Hartford Disciplined Equity Fund The Hartford Diversified International Fund The Hartford Dividend and Growth Fund The Hartford Equity Income Fund The Hartford Floating Rate Fund The Hartford Fundamental Growth Fund The Hartford Global Enhanced Dividend Fund1 The Hartford Global Equity Fund The Hartford Global Growth Fund The Hartford Global Health Fund The Hartford High Yield Fund The Hartford High Yield Municipal Bond Fund The Hartford Income Fund The Hartford Inflation Plus Fund The Hartford International Growth Fund The Hartford International Opportunities Fund The Hartford International Small Company Fund The Hartford MidCap Fund The Hartford MidCap Growth Fund The Hartford MidCap Value Fund The Hartford Money Market Fund The Hartford Select MidCap Value Fund The Hartford Select SmallCap Value Fund The Hartford Short Duration Fund The Hartford Small Company Fund The Hartford Strategic Income Fund The Hartford Stock Fund2 The Hartford Total Return Bond Fund The Hartford Value Fund The Hartford Target Retirement 2010 Fund The Hartford Target Retirement 2015 Fund The Hartford Target Retirement 2020 Fund The Hartford Target Retirement 2025 Fund The Hartford Target Retirement 2030 Fund The Hartford Target Retirement 2035 Fund The Hartford Target Retirement 2040 Fund The Hartford Target Retirement 2045 Fund The Hartford Target Retirement 2050 Fund The Hartford Equity Growth Allocation Fund The Hartford Growth Allocation Fund The Hartford Balanced Allocation Fund The Hartford Conservative Allocation Fund The Hartford Income Allocation Fund3 1 The Global Enhanced Dividend Fund is currently closed to new investors. 2 Effective the close of business October 2, 2009, The Hartford Income Allocation Fund will be merged into The Hartford Total Return Bond Fund. 3 Effective the close of business October 2, 2009, The Hartford Stock Fund will be merged into The Hartford Dividend and Growth Fund. CLASS A, CLASS B, CLASS C, CLASS I, CLASS L,CLASS R3, CLASS R4, CLASS R5, AND CLASS Y SHARES THE HARTFORD MUTUAL FUNDS II, INC. The Hartford Growth Fund The Hartford Growth Opportunities Fund The Hartford SmallCap Growth Fund The Hartford Tax-Free National Fund The Hartford U.S. Government Securities Fund The Hartford Value Opportunities Fund P.O. Box 64387 St. Paul, MN 55164-0387 This combined Statement of Additional Information (SAI) is not a prospectus but should be read in conjunction with the corresponding prospectus for the relevant Fund (as hereinafter defined) and class thereof. The Funds audited financial statements as of October 31, 2008 appearing in the Companies (as hereinafter defined) Annual Reports to Shareholders are incorporated herein by reference. A free copy of each Annual/Semi-Annual Report and each prospectus is available on the Funds website at www.hartfordinvestor.com, upon request by writing to: The Hartford Mutual Funds, P. O. Box 64387, St. Paul, MN 55164-0387 or by calling 1-888-843-7824. Date of Prospectuses: March 1, 2009 (for Classes A, B, and C shares), March 1, 2009 (for Class I shares), March 1, 2009 (for Class L shares), March 1, 2009 (for Class Y shares), March 1, 2009 (for Classes R3, R4, R5 and Y shares) and May 31, 2009 (for Class R3, Class R4, Class R5 and Class Y shares of The Hartford MidCap Fund). Date of Statement of Additional Information: March 1, 2009, as amended and restated October 1, 2009. Table of Contents Page No. General Information 4 Investment Objectives and Policies 6 Fund Management 31 Investment Management Arrangements 64 Portfolio Managers 82 Portfolio Transactions and Brokerage 95 Fund Expenses 104 Distribution Arrangements 105 Purchase and Redemption of Shares 112 Account Closings 116 Determination of Net Asset Value 116 Capitalization and Voting Rights 118 Taxes 119 Principal Underwriter 125 Custodian 125 Transfer Agent 125 Independent Registered Public Accounting Firm 125 Other Information 125 Code of Ethics 125 Financial Statements 126 Proxy Voting Policies and Procedures 126 Appendix A 155 GENERAL INFORMATION The Hartford Mutual Funds, Inc. and The Hartford Mutual Funds II, Inc. (each a Company and together, the Companies) are open-end management investment companies consisting of 48 and six separate investment portfolios or mutual funds (each, a Fund and together, the Funds), respectively. This SAI relates to all of the Funds listed on the front cover page. The Hartford Mutual Funds, Inc. was organized as a Maryland corporation on March 21, 1996. The Hartford Mutual Funds II, Inc. was organized as a Maryland corporation on March 23, 2001 and acquired the assets of each of its series by virtue of a reorganization effected November 30, 2001. Prior to the reorganization, SmallCap Growth Fund (formerly Fortis Capital Appreciation Portfolio) was a series of Fortis Advantage Portfolios, Inc., a Minnesota corporation, Growth Opportunities Fund (formerly Fortis Growth Fund) was a series of Fortis Growth Fund, Inc., a Minnesota corporation, Value Opportunities Fund and Growth Fund (formerly Fortis Value Fund and Fortis Capital Fund, respectively) were each a series of Fortis Equity Portfolios, Inc., a Minnesota corporation, Tax-Free National Fund (formerly Fortis Tax-Free National Portfolio) was a series of Fortis Tax-Free Portfolios, Inc., a Minnesota corporation, and U.S. Government Securities Fund (formerly Fortis U.S. Government Securities Fund) was a series of Fortis Income Portfolios, Inc., a Minnesota corporation. The Companies issue separate series of shares of stock for each Fund representing a fractional undivided interest in that Fund. With the exception of Equity Growth Allocation Fund, Growth Allocation Fund, Balanced Allocation Fund, Conservative Allocation Fund and Income Allocation Fund (together, the Asset Allocation Funds), Checks and Balances Fund and High Yield Municipal Bond Fund, which do not offer Class Y shares, and Target Retirement 2015 Fund, Target Retirement 2025 Fund, Target Retirement 2035 Fund, Target Retirement 2040 Fund, Target Retirement 2045 Fund, Target Retirement 2050 Fund, which do not offer Class A shares, Class B shares, Class C shares or Class Y shares, each Fund issues shares in four different classes: Class A, Class B, Class C and Class Y. ClassI shares are offered to advisory fee-based wrap programs for Capital Appreciation Fund, Capital Appreciation II Fund, Checks and Balances Fund, Diversified International Fund, Dividend and Growth Fund, Equity Income Fund, Floating Rate Fund, Global Enhanced Dividend Fund, Global Equity Fund, Global Health Fund, Growth Fund, Growth Opportunities Fund, High Yield Fund, High Yield Municipal Bond Fund, Inflation Plus Fund, International Growth Fund, International Opportunities Fund, International Small Company Fund, Small Company Fund, SmallCap Growth Fund, Stock Fund, Strategic Income Fund, Tax-Free National Fund, Total Return Bond Fund, Value Fund, Value Opportunities Fund and each of the Asset Allocation Funds. Growth Fund, Growth Opportunities Fund, SmallCap Growth Fund, Tax-Free National Fund, U.S. Government Securities Fund and Value Opportunities Fund also offer Class L Shares. Class R3, Class R4 and Class R5 shares (collectively, Class R shares), are only available to qualified 401(k) plans, 457 plans, employer-sponsored 403(b) plans, profit-sharing and money purchase pension plans, defined benefit plans and non-qualified deferred compensation plans. Currently, the following Funds offer Class R shares: Advisers Fund, Capital Appreciation Fund, Capital Appreciation II Fund, Checks and Balances Fund, Disciplined Equity Fund, Diversified International Fund, Dividend & Growth Fund, Equity Income Fund, Floating Rate Fund, Global Enhanced Dividend Fund, Global Equity Fund, Global Growth Fund, Global Health Fund, Growth Fund, Growth Opportunities, High Yield Fund, Inflation Plus Fund, International Growth Fund, International Opportunities Fund, MidCap Fund, Money Market Fund, Small Company Fund, SmallCap Growth Fund, Stock Fund, Total Return Bond Fund, Value Fund, Value
